 In the Matter OfWISCONSINMOTOR CORPORATIONandINTERNATIONALUNION5 UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OF AMERICA (CIO)Case No. R-4915.-Decided March 15, 1943Jurisdiction:combustion engines manufacturing.Investigation and Certification of Representatives:existence of question: re-fusal to grant union recognition because of contract with rival union ; contractrenewable for yearly terms subject to defeasance upon thirty days' notice, nobar, when its initial term was about to expire and petitioner gave timely noticeof its claim ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployeeswith specified inclusions and exclusions agreed to by parties foundappropriate except as to deputized guards"who were excluded in accordancewith Board's usual policy.-Mr.. Clarence A. Meter,for the Board.Mr. ArthurA. Mueller,of Milwaukee,Wis., for the Company.Mr. Max Raskin,of Milwaukee,Wis., for the C. 1. 0.Mr. Daniel Previant,of-Milwaukee,Wis., for the A. F. L.Mr. WallaceE. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION-STATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automo-bile,Aircraft& Agricultural ImplementWorkers of America(C. I. 0.), herein called the C. I. 0., alleging that a, question affectingcommerce had arisen concerning the representation of employees ofWisconsin Motor Corporation, West Allis, Wisconsin, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Charles E. Persons, TrialExaminer.- Said hearing was held at Milwaukee, Wisconsin, on Feb-ruary 20, 1943.The Company, the C. I. 0., and Local No. 283, Inter-national Union, United Automobile Workers of America, AmericanFederation of Labor, herein called the A. F. L., appeared, participated,48 N. L R B , No. 14:63 64DECISIONSOF NATIONALLABOR RELATIONS BOARDand were afforded, full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire, record in the case, the Board makes -the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWisconsin Motor Corporation is a Wisconsin corporation with itsplant,and offices inWest Allis, Wisconsin, where it is engaged in themanufacture of air cooled, heavy duty, internal combustion engines.The principal raw materials used by the Company are steel, grey iron,aluminum, copper, and other metals.During the period from October1, 1941, to September 30, 1942, the Company used at it's West Allisplant raw materials valued at approximately $5,000,000, of which15 or 20 percent was received by the Company from points out-aboutsideWisconsin.During the same period, the Company manufacturedfinished products valued at approximately $10,450,000, of which about60 to 65 percent was shipped from the West Allis plant to points out-side,Wisconsin.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization, admitting to member-ship employees of the Company.Local No. 283, International Union, United Automobile Workersof America, affiliated with the American Federation of Labor, is alabor organization, admitting tomembership employees of theCompany..III.THE QUESTION CONCERNING REPRESENTATIONOn January 21; 1943, the C. I. O. advised the Company that' itrepresented a majority of the employees of the Company at the WestAllis plant and requested recognition as the bargaining representative.The Company refused to grant such recognition, stating that it wasunder contract with the A. F. L., and that, to the best 'of its knowl-edge and belief, the A. F. L. represented a majority of the Company'semployees. WISCONSIN MOTOR CORPORATION '65On May 1, 1942, the Company and the A. F. L. entered into a' col-lective bargaining contract, whereby the A. F. L. was recognized asthe exclusive bargaining. representative of the Company's employees.The contract provides that it shall remain in effect for 1. year andfrom year to year thereafter, unless notice of termination or modi-fication is given by either party 30 days prior to any anniversary date.The A. F. L. asserts the contract as a'bar to a present determinationof representatives.Since the C. I. O. gave timely notice of its claimand since the initial term of the contract is about to expire, however,we find that the contract is not a bar.The statement of the Regional Director indicates that the C. I. O.represents a substantial number of employees in the unit hereinafterfound appropriate?-We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that the unit covered by contract with the A. F. L.isappropriate.The Company employs eight watchmen, of whomsix are uniformed, are described as auxiliary military police or plantguards, and are engaged in plant protection work.All are covered bythe contract.In accordance with our usual policy, we shall excludethe plant guards and include the watchmen.We find that the production and maintenance employees of theCompany at its plant in West Allis, Wisconsin, who are paid on anhourly or piece-rate basis, including among others, set-up men, toolmakers, heat treating employees, inspectors, material control em-ployees, truckers, powerhouse employees, shipping department em-ployees, and watchmen, but excluding superintendents, office and cleri-cal employees, foremen, supervisory employees, time-study employees,confidential clerks, and plant guards,, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-'The Regional Director stated that the C. I. O. submitted 472 designations, of which466 bore apparentlygenuine, original signatures.Four hundred and fifty-four designa-tions here dated in January and February 1943 and bore the names of persons whosenames appear on the Company's pay roll of January 28, 1943.There are 706 employees inthe unit found appropriate.'The A.F. L. relies upon its contractwith the Company'as evidencethat it representsa substantial number of employees. . 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with WisconsinMotor Corporation, West Allis, Wisconsin, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30),days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twelfth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and' Regulations, among allemployees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person-at the polls, butexcluding any who have since quit or been discharged for cause,. todetermine whether they desire to be represented by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America (C. I. 0.), or by Local No. 283, International Union,United" AutomobileWorkers of America, American Federation ofLabor, for the purposes of collective bargaining, or by neither.